              Case 6:20-bk-00875-KSJ       Doc 25     Filed 06/16/20     Page 1 of 3




                                      ORDERED.
         Dated: June 16, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


                                                     Case No. 6:20-bk-00875-KSJ
In re:

ERIC S. KALUGIN,

      Debtor(s).
___________________________/

                           ORDER GRANTING TRUSTEE’S
                      MOTION TO DISMISS CASE FOR FAILURE TO
                     ATTEND SECTION 341 MEETING OF CREDITORS

          THIS CASE came on for consideration upon the Trustee's Motion to Dismiss Case for

Failure to Appear at the Meeting of Creditors (Document No. 19). The Court, having reviewed

the pleadings and being otherwise fully informed in the premises, finds that as the Debtor failed

to attend any scheduled Section 341 Meeting of Creditor and failed to file a Response to the
            Case 6:20-bk-00875-KSJ          Doc 25     Filed 06/16/20      Page 2 of 3




Trustee’s motion within the time frame permitted, that the Trustee’s motion has merit and should

be granted and this case should be dismissed. Accordingly, it is hereby

       ORDERED AND ADJUDGED AS FOLLOWS:

       1.      The Trustee’s Motion to Dismiss Case for Failure to Attend Section 341 Meeting

               of Creditors (Document No. 19) is granted.

       2.      This case is dismissed.

       3.      The automatic stay imposed by 11 U.S.C. Section 362 is terminated.

       4.      If the automatic stay imposed by 11 U.S.C. Section 362(a) or the stay of an action

               against a co-debtor under 11 U.S.C. Sections 1301 is in effect at the time this

               Order is entered, the automatic stay shall remain in effect for 14 days from the

               date of this Order, notwithstanding the provisions of 11 U.S.C. Section

               362(c)(2)(B).

       5.      Debtor may convert this case to a case under another chapter of the Bankruptcy

               Code within 14 days of the date of this Order. If the case is not converted within

               14 days, the case is dismissed effective on the 15th day after the date of entry of

               this Order.

       6.      If the Debtor files a motion to vacate or for reconsideration of the Order

               Dismissing the Case within 14 days of the date of this Order, the automatic stay

               imposed by 11 U.S.C. Section 362 and the stay of action against co-debtor under

               11 U.S.C. Section 1301 shall remain in full force and effect until the Court rules

               on the motion.

       7.      All pending hearings are cancelled with the exception of any scheduled hearing

               on a motion for relief from stay that is currently scheduled for hearing within 14
            Case 6:20-bk-00875-KSJ         Doc 25     Filed 06/16/20      Page 3 of 3




              days of the date of this Order or on an Order to Show Cause over which the Court

              hereby reserves jurisdiction.

       8.     Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if

              Debtor is represented by an attorney, to Debtor in care of Debtor’s attorney, any

              remaining funds on hand not previously disbursed and shall thereafter file the

              Trustee’s final report. Upon the filing of the final report, the Trustee will be

              discharged of all duties as Trustee.

       9.     Debtor, the Trustee, or any party in interest may, within 14 days of the date of this

              Order, file a motion requesting the Court to examine the fees paid to Debtors’

              attorney and for the disgorgement of any portion of the fees deemed excessive.

              The Court shall retain jurisdiction for this purpose.

Laurie K. Weatherford, Trustee, is directed to serve a copy of this order on interested
parties and file a proof of service within 3 days of entry of the order
